DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 13, “a first side” should be changed to --a first side surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “said removed topsoil” and “said overlapping distal edges” in lines 3 and 4 respectively. There is insufficient antecedent basis for these limitations in the claim. 
Claim 3 recites the limitation "said overlapping distal edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said overlapping distal edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said overlapping distal edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “said removed topsoil” and “said removed and shaped topsoil” in lines 2-3 and 4 respectively. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations “said removed topsoil” and “said removed and shaped topsoil” in lines 3 and 4-5 respectively. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations “said removed topsoil” and “said removed and shaped topsoil” in lines 2-3 and 4 respectively. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "said removed topsoil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said removed topsoil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “at least six inches in thickness” in line 2. It is unclear since there is no indication in what direction the “thickness” is set. Please note there is a discussion about topsoil depth, and therefore, for examination purposes, the limitation is being read as depth.  
Claim 16 recites the limitation "the topsoil" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the length" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the edge" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the remainder of the plastic sheet material extending around a first side of the shaped crop bed” in lines 11-13.  It is unclear how the remainder of the plastic sheet material extends around a first side of the shaped crop bed, since it is not clear from the previous recitation that the remainder of the sheet of plastic sheet material extends out from the shaped crop bed. 
Claims 5 and 12-15 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511).
Regarding claim 16, Giovando discloses a plant agriculture system (Fig. 1) comprising: a shaped crop bed ((13) and (12)) for growing an agriculture crop to harvest (Fig. 1), the crop bed positioned within a field (the system can be used on any type of land), a sheet of plastic sheet material (2) extending the length of the shaped crop bed positioned between the ground and the shaped crop bed (page 3, lines 13-16, (2) is of plastic material and is between the shaped crop bed ((13) and (12)) and the ground), a first distal edge of the plastic sheet material extending beyond the edge of the shaped crop bed (Fig. 2 shows distal edge of sheet material extending out from the position of the majority of the sheet material on the left side of the figure), the remainder of the plastic sheet material extending around a first side of the shaped crop bed, over a top surface of the shaped crop bed and around a second side surface of the shaped crop bed with a second distal edge of the plastic sheet material positioned adjacent the first distal edge enclosing the shaped crop bed (Fig. 2 shows the first distal edge and second distal edge of sheet material enclosing the shaped crop bed), the first and second distal edges secured together to maintain the positioning of the first and second distal edges during crop growth (page 3, lines 9-10, an example disclosed is sealing by welding), a drip tube (14) positioned between said top surface of the shaped crop bed and a bottom surface of the plastic sheet material extending over the top surface of the shaped crop bed (drip tube is positioned between a top surface of (13) and (12) and bottom surface of the top portion of the plastic sheet above the shaped crop bed). 
Giovando does not explicitly discloses the shaped crop bed at least six inches in thickness and at least twenty-four inches in width, the crop bed positioned within an elongated depression, the elongated depression having a depth and a width sized to provide the topsoil utilized to form the shaped crop bed.   
  Lott et al. teaches a crop bed at least six inches in thickness (Table 1 shows effective depths of at least six inches). Please note, thickness in the claim is being read as depth based on the language of the specification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant agriculture system of Giovando with a shaped crop bed of at least six inches in depth as taught by Lott et al. in order to provide effective root zone depth for increased food production (Lott et al.: page 1).
Johnson teaches a shaped crop bed at least twenty-four inches in width (paragraph [0003] teaches a size of 40 inches to 80 inches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant agriculture system of Giovando modified by Lott et al. with a shaped crop bed of at least twenty-four inches in width as taught by Johnson in order to provide a width that is part of standard methods for planting row crops (Johnson: paragraph [0003]). 
Chang teaches a crop bed (4) positioned within an elongated depression (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant agriculture system of Giovando modified by Lott et al. and Johnson to have the shaped crop bed positioned within an elongated depression as taught by Chang in order to help avoid the loss of the soil if above ground and to help stabilize the growth area (Chang: paragraph [0033]). Please note in the combination, the elongated depression is taught by Chang and the depth and width taught by Lott et al. and Johnson respectively.
Regarding claim 7, Giovando as modified by Lott et al., Johnson, and Chang  teaches (references to Chang) the system of claim 16, including seeds planted within said removed topsoil through said sheet material positioned across said top surface of said removed and shaped topsoil (paragraph [0039]).
Regarding claim 8, Giovando as modified by Lott et al., Johnson, and Chang  teaches (references to Chang) the system of claim 16, including seedlings planted within said removed topsoil through said sheet material positioned across said top surface of said removed and shaped topsoil (paragraph [0034] discusses seedlings being planted).
Regarding claim 9, Giovando as modified by Lott et al., Johnson, and Chang  teaches (references to Giovando) the system of claim 16, including plants planted within said removed topsoil through said sheet material positioned across said top surface of said removed and shaped topsoil so that the roots of said plants are positioned within said removed topsoil and a remainder of said plants extends out through said sheet material (Figs. 1 and 2, page 2, lines 16-24 teaches plants planted within the soil inside the plastic sheet material).
Regarding claim 11, Giovando as modified by Lott et al., Johnson, and Chang  teaches (references to Chang) wherein said removed topsoil is formed into a rectangle shape on top of said sheet material (Fig. 2 shows the soil formed generally into a rectangle fitting into the depression). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of Tyler (US 8439607).
Regarding claim 2, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said distal edges are secured together by placing a portion of said removed topsoil on a top surface of said overlapping distal edges.
Tyler teaches said distal edges are secured together by placing a portion of said removed topsoil on a top surface of said overlapping distal edges (Fig. 6; col. 9, lines 55-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the sheet material of Giovando modified by Lott et al., Johnson, and Chang is secured with a weight as taught by Tyler as another common way to secure together two pieces (Tyler: col. 9, lines 10-15, 55-60).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of Murray (DE 69514365).
Regarding claim 3, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said distal edges are secured together by gluing said overlapping distal edges.
Murray teaches said distal edges are secured together by gluing said overlapping distal edges (paragraph [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Giovando modified by Lott et al., Johnson, and Chang by gluing as taught by Murray as another common way to secure together two pieces of material to form a tubular member (paragraph [0077)).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of Nelson (US 2008/0282609).
Regarding claim 4, Giovando as modified by Lott et al., Johnson, and Chang teaches (references to Giovando) wherein said distal edges are secured together by welding said overlapping distal edges together (p. 3, lines 7-12).
Giovando as modified by Lott et al., Johnson, and Chang, however, is silent as to wherein said distal edges are secured together by heat welding said overlapping distal edges together.
Nelson teaches said distal edges are secured together by heat welding said overlapping distal edges together (paragraphs [0033] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Giovando modified by Lott et al., Johnson, and Chang by heat welding as taught by Nelson as another common way to secure together two pieces of material to form a tubular member (Nelson: paragraph [0033] and [0038)]).
Regarding claim 5, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said distal edges are secured together by intermittent heat welds, having spaces of unwelded areas between said heat welds.
Nelson teaches said distal edges are secured together by intermittent heat welds, having spaces of unwelded areas between said heat welds (Fig. 8; paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Giovando modified by Lott et al., Johnson, and Chang by heat welding as taught by Nelson as another common way to secure together two pieces of material to form a tubular member (Nelson: paragraph [0033]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of Chapin (US 3361359).
Regarding claim 6, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said distal edges are secured together by stitching said overlapping distal edges.
Chapin teaches said distal edges are secured together by stitching (32) said overlapping distal edges (Fig. 1; overlapped ends of sheet sewn together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the sheet material of Giovando modified by Lott et al., Johnson, and Chang is secured with stitching as taught by Chapin as another common way to secure together two pieces of material to form a tubular member (Chapin: col. 3, lines 64-69).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of Julia (US 2008/0110086).
Regarding claim 10, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said removed topsoil is formed into a trapezoid shape on top of said sheet material.
Julia teaches a depression with a sheet covering that has soil formed into a trapezoid shape (se see Fig. 8, where a trapezoid shape is presented for the substrate (16) as shown at the edge of the enclosure C) on top of said sheet material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaped crop bed of the plant agricultural system of Giovando modified by Lott et al., Johnson, and Chang to be a trapezoid shape as taught by Julia in order to provide a base that widens to help provide space for the growing plant.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giovando (WO 86/00494) in view of Lott et al. (https://extensionpublications.unl.edu/assets/html/g2189/build/g2189.htm, June 2013), Johnson (US 2009/0283022), and Chang (US 2013/0156511), and further in view of O’Neal (CA 2291033).
Regarding claim 12, Giovando as modified by Lott et al., Johnson, and Chang is silent as to wherein said sheet material includes a coating on at least one surface thereof.
O’Neal teaches said sheet material includes a coating on at least one surface thereof (p. 11, lines 24-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet material of Giovando modified by Lott et al., Johnson, and Chang to have a coating in order to provide horticultural agents to the soil and to prevent incidence of weeds (O’Neal: p. 1, lines 4-9).
Regarding claim 13, Giovando as modified by Lott et al., Johnson, Chang, and O’Neal teaches (references to O’Neal) wherein said coating is a fertilizer (p. 11, lines 24-32).
Regarding claim 14, Giovando as modified by Lott et al., Johnson, Chang, and O’Neal teaches (references to O’Neal) wherein said coating is an herbicide (p. 11, lines 24-32).
Regarding claim 15, Giovando as modified by Lott et al., Johnson, Chang, and O’Neal teaches (references to O’Neal) wherein said coating is a pesticide (p. 11, lines 24-32: insecticide is a type of pesticide).
Response to Arguments
Applicant’s arguments with respect to claims 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643